— Claimant is an official referee and judge of sparring and wrestling bouts and was injured by being kicked in the face by a wrestler who had been thrown by his opponent from the ring into that part of the audience where claimant was seated. Claimant had been licensed by the New York Department of State, and specifically assigned by State authorities to this particular bout. His every act was under the control of the State Athletic Commission (N. Y. Dept. of State). (See Executive Law, § 20; McKinney’s Unconsolidated Laws, Boxing and Sparring, §§ 203-207; and the rules and regulations of the Commission.) The fact that the *730athletic club paid the claimant for his services is not controlling. The Boxing Commission in its “ employer’s report of injury ” admitted that claimant was in its employ, which admission was consonant with the laws of the State, the rules of the Commission and the facts. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ*